           Case 4:18-cv-07724-YGR Document 42 Filed 02/23/21 Page 1 of 3


 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2 greg@westonfirm.com
   1405 Morena Blvd., Suite 201
 3
   San Diego, CA 92110
 4 Telephone:    (619) 798-2006
   Facsimile:    (619) 343-2789
 5
   Counsel for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 9

10 MAXINE BEASLEY, on behalf of herself and    PLAINTIFF’S ADMINISTRATIVE MOTION TO
11 all others similarly situated,              CONSIDER WHETHER CASES SHOULD BE RELATED
                                               PURSUANT TO LOCAL RULE 3-12
12                    Plaintiff,

13           v.                                Case No: 4:18-cv-07724-YGR
                                               Pleading Type: Class Action
14   TOOTSIE ROLL INDUSTRIES, INC.,
                                               Judge: The Honorable Yvonne Gonzalez Rogers
15
                      Defendant.
                                               Action Filed: August 18, 2015
16

17 MAXINE BEASLEY, on behalf of herself and
   all others similarly situated,
18
                                               Case No: 3:21-cv-1297
19                    Plaintiff,               Pleading Type: Class Action

20           v.                                Judge: Not Yet Assigned

21 TOOTSIE ROLL INDUSTRIES, INC.,              Action Filed:   January 25, 2021
                                               Action Removed: February 23, 2021
22
                      Defendant
23

24

25

26

27

28


                   Beasley v. Tootsie Roll Industries, Inc., Case No. 4:18-cv-07724-YGR
         PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
              Case 4:18-cv-07724-YGR Document 42 Filed 02/23/21 Page 2 of 3


 1                                            NOTICE OF MOTION

 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that pursuant to Civil Local Rules 3-12 and 7-11, Plaintiff Maxine

 4 Beasley moves to relate this action (“Beasley I”) and Beasley v. Tootsie Roll Industries, Inc., No. 3:21-

 5 cv-1297 (“Beasley II”).

 6          Plaintiff provided notice of this motion to counsel for Defendant. On Tuesday, February 23,

 7 2021, Plaintiff’s counsel e-mailed counsel for Defendant as follows:

 8        ND Cal L.R. 3-12 requires us to file a motion to relate cases be filed in the lower-numbered
          case. To get things moving I would like to file it today. Please let me know if you oppose.
 9
            David M. Jolley, counsel for Tootsie Roll Industries, indicated that Defendant would not oppose
10
     the motion.
11
                                         MOTION TO RELATE CASES
12
            On December 26, 2018, Maxine Beasley filed a class action in this Court, and it was assigned to
13
     the Honorable Yvonne Gonzalez Rogers. Her Complaint, sought certification of the following Class:
14
     The Class is defined as follows:
15
            All citizens of California who purchased in California Tootsie Products containing
16
            partially hydrogenated oil between January 1, 2010 and December 31, 2016.
17
     Defendant Tootsie Roll Industries (“Tootsie Roll”) moved to dismiss the action. The action was stayed
18
     pending the resolution of several similar Ninth Circuit cases bringing similar California-law challenges
19
     to the addition of trans fat to packaged food. Following the resolution of the last of those actions,
20
     Beasley voluntarily dismissed the action without prejudice on December 9, 2020.
21
            On January 25, 2021, Beasley filed a substantially similar class action in Alameda Superior
22
     Court. Beasley II Dkt. 1-1. The state court action also named Tootsie as the sole defendant. Further, the
23
     proposed class from the second action is identical to the proposed class from Ms. Beasley’s original
24
     action. Beasley II Dkt. 1-1 ¶ 90.
25
            On February 23, 2021, Tootsie Roll removed the action to this district court.
26
            Civil Local Rule 3-12(b) provides, “Whenever a party knows or learns that an action filed in . . .
27
     this district is (or the party believes that the action may be) related to an action which is or was pending
28
                                                         1
                     Beasley v. Tootsie Roll Industries, Inc., Case No. 4:18-cv-07724-YGR
           PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
              Case 4:18-cv-07724-YGR Document 42 Filed 02/23/21 Page 3 of 3


 1 in this District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered

 2 case an Administrative Motion to Consider Whether Cases Should Be Related.” (emphasis added).

 3          Civil Local Rule 3-12(a) provides “[a]n action is related to another when (1) the actions concern

 4 substantially the same parties, property, transaction, or event” and “[i]t appears likely that there will be

 5 an unduly burdensome duplication of labor and expense or conflicting results if the cases are conducted

 6 before different Judges.”

 7          Here, Beasley II involves the same plaintiff, the same defendant, the same allegations relating to

 8 the unlawful and unfair use of a dangerous food additive, the same legal theories of liability, the same

 9 counsel on both the plaintiff and defense side, and an identical class definition.

10          Finally, this case may also qualify as a refiled action under L.R. 3.3(c). It is not clear if this rule

11 applies to dismissed actions that are refiled in state court and removed. To the extent it does, that rule

12 also requires the filing of a motion to consider if cases should be related.

13

14 DATED: February 23, 2021                                Respectfully Submitted,

15

16                                                         s/ Gregory S. Weston

17                                                         THE WESTON FIRM
                                                           GREGORY S. WESTON
18                                                         1405 Morena Blvd., Suite 201
                                                           San Diego, CA 92110
19
                                                           Telephone:   (619) 798-2006
20                                                         Facsimile:   (619) 343-2789

21                                                         Counsel for Plaintiff

22

23

24

25

26

27

28
                                                         2
                     Beasley v. Tootsie Roll Industries, Inc., Case No. 4:18-cv-07724-YGR
           PLAINTIFF’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
